Case 3:19-cv-00617-WWE Document 19 Filed 09/18/19 Page 1 of 2

UNITED STATES DISTRICT COURT
DISTRICT OF CONNECTICUT

 

ANNE WEST and TOM BROWN, CIVIL ACTION NO.
3:19-CV-00617 (WWE)
Plaintiffs,

ACORNS GROW, INC.,

Defendant.

 

 

JUDGMENT
HAVING CONSIDERED plaintiffs Anne West and Tom Brown and defendant
Acorns Grow Incorporated’s Joint Motion for Entry of Judgment, IT IS HEREBY ORDERED
that the Motion is GRANTED.
It is therefore ORDERED that defendant Acorns Grow, Inc., and its parents,
subsidiaries, and related entities bring their websites, including without limitation

https://www.acorns.com, and mobile applications, including without limitation “Acorns:

 

Invest Spare Change,” which are available on, among other things, iOS, Android, and webapp
(the websites and mobile applications are collectively referred to herein as the “Technology”)
into substantial conformance with the Web Content Accessibility Guidelines (WCAG) 2.0
Level AA, which is hereby determined by the Court to be an appropriate standard to
determine whether Defendant complies with the accessibility requirements of the ADA.
Defendant is ORDERED to bring its Technology into substantial conformance with

the WCAG Guidelines 2.0 Level AA on or before September 9, 2021.
Case 3:19-cv-00617-WWE Document 19 Filed 09/18/19 Page 2 of 2

The requirement of substantial conformance will apply to and include all pages and
applications within Defendant’s Technology, except those pages or applications that link to
the pages identified but that are not controlled or operated by Defendant or its parents or
subsidiaries.

IT IS FURTHER ORDERED that this Court shall retain jurisdiction to enforce the

implementation of Defendant’s compliance with WCAG 2.0 Level AA.

SO ORDERED in Bridgeport, Connecticut, on September 16, 2019.

__/s/Warren W. Eginton
WARREN W. EGINTON
Senior United States District Court Judge
